Chapman, J.
The appraisers’ certificate of the value of the property was rightly excluded. The plaintiff was defendant in that suit, and took no part in procuring the appraisement. It cannot in any sense be regarded as his act, nor the certificate as his admission as to the value. The case is unlike that of Sanborn v. Baker, 1 Allen, 526, where, in an action against an *349officer for wrongfully taking the plaintiff’s property, his return, stating an appraisement which he had caused to be made, was held to be competent evidence against him on the question of value. It was his statement of an act in which he had participated as a wrongdoer against the plaintiff. But the certificate offered in this case is a statement by strangers to the plaintiff of what they have done, and expresses their opinion only as to the value.
The ruling was also correct that the plaintiff’s right to maintain this action is not barred by the act of collecting his costs on his execution. The law gave him that remedy for costs, in addition to this suit on his bond for the value of the property, if not returned, and for damages. His collection of costs is not to be regarded as the severance of a single cause of action, and recovering a judgment for a part; and the objections that exist in such case against a second action to recover the residue have no application to this case. Exceptions overruled.